Citation Nr: 1002378	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiac disorder. 

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
maxillary sinusitis, to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and an attorney observer from the Board of 
Veterans' Appeals


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1984 
to January 1994 and served on active duty from January 2004 
to March 2005.  He had additional unverified periods of 
service.  This matter is before the Board of Veterans' 
Appeals (Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In November 2009, the Veteran 
participated in a travel Board hearing at the RO.  A 
transcript is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated in his February 2006 claim that he 
served on active duty from December 1987 to November 1999 and 
from February 2004 to February 2005.  As discussed below, the 
period of active duty from 2004 to 2005 is verified.  The 
Veteran's additional periods of active duty have not been 
verified and can only be gleaned from the case file and the 
available service treatment and personnel records.  During an 
October 2008 hearing before a Decision Review Officer (DRO), 
the DRO stated that verified periods of active duty were July 
27, 1984 to November 22, 1984; October 16, 1998 to August 21, 
1999 and January 22, 2004 to March 23, 2005.  The DRO noted 
an additional 19 years inactive duty service.  During his 
November 2009 Board hearing, the Veteran stated that he 
served in Panama for 15 days in 1988 and returned to Panama 
in 1997 and in 2000.    

There is a DD Form 214 of record which verifies the Veteran's 
active duty from January 2004 to March 2005.  The DD Form 214 
indicates that the Veteran had four months of prior active 
service and 19 years of inactive service.  A report of 
separation from the Army National Guard contained in service 
treatment records indicates that the Veteran had guard 
service from March 1984 to January 1994.  A remand is 
necessary to verify the dates and types of the Veteran's 
active duty service, including any periods of active duty 
service with the Army National Guard.    

Furthermore, the Veteran's service treatment records are not 
complete.  The record includes reports of medical history 
prepared before and after the Veteran's deployment during his 
active duty in 2004 and 2005, but reports of the entrance and 
separation examinations are not of record.  Also, complete 
treatment records from the Veteran's National Guard service 
do not appear to be of record.  

The Board notes that the RO submitted several requests for 
records and for verification of periods of service to the 
National Personnel Records Center (NPRC).  These attempts to 
obtain records were unsuccessful.  If VA requests records 
from a Federal agency, those efforts must continue until the 
records are obtained or it is reasonably certain that the 
records are unavailable or further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  
Therefore, further attempts to verify the Veteran's periods 
of service and to procure the entirety of his service records 
is required.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the service 
department to verify all of the Veteran's 
periods of service.  Request from the 
service department a complete copy of the 
Veteran's service personnel records and 
separation certificates and other related 
materials that document the dates and 
nature of his active duty, active duty for 
training, and inactive duty training.  If 
the records do not exist or cannot be 
located, the claims file should document 
the efforts that were made to obtain the 
same, and the RO should issue a formal 
finding of the unavailability of those 
records and associate them with the claims 
file.      

2.  The RO/AMC should make efforts to 
obtain service treatment records from all 
of the Veteran's periods of service.  If 
the records do not exist or cannot be 
located, the claims file should document 
the efforts that were made to obtain the 
same, and the RO should issue a formal 
finding of the unavailability of those 
records and associate them with the claims 
file.        

3.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


